U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI:
NUMBER:
DATE:
SUBJECT:

CPD/PSB
P5324.08
4/5/2007
Suicide Prevention
Program

RULES EFFECTIVE: 3/15/2007

1. PURPOSE AND SCOPE. The Bureau of Prisons (Bureau) operates a
suicide prevention program to assist staff in identifying and
managing potentially suicidal inmates. Each Warden will ensure
that a suicide prevention program is implemented consistent with
this policy. In addition, Wardens will facilitate a discussion
regarding the issue of suicide at department head meetings, staff
recalls, lieutenants' meetings, etc., to heighten staff awareness
about the need to detect and report any changes in inmate
behavior that might suggest suicidal intent.
2. SUMMARY OF CHANGES. This re-issuance adds the following new
procedures for preventing inmate suicides:
a. Suicide prevention training will include three mock suicide
emergencies per year, one on each shift. One of these exercises
must be conducted in the Special Housing Unit (SHU) during the
morning or evening watch.
b. Specific minimum criteria that must be included in a
Suicide Risk Assessment and a Post-Watch Report are delineated.
c. Designation of a room for suicide watch outside of the
Health Services area requires written approval of the Regional
Director.
d. Specific criteria that exclude an inmate from consideration
for an inmate companion position are delineated.
e. Correctional Services will notify Psychology Services when
an inmate requests protective custody (PC). Psychology Services
will no longer be required to monitor SENTRY for entry of a PC
code.
3. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. All institution staff will be trained to recognize signs
and information that may indicate a potential suicide.

P5324.08
4/5/2007
Page 2
b. Staff will act to prevent suicides with appropriate
sensitivity, supervision, and referrals.
c. Any inmate clinically found to be suicidal will receive
appropriate preventive supervision, counseling, and other
treatment.
DIRECTIVES AFFECTED

4.

a.

Directive Rescinded
P5324.05

b.

Suicide Prevention Program (3/1/04)

Directives Referenced
P5270.07
P5290.14
P5310.12
P5566.06
P6031.01
P6340.04

Inmate Discipline and Special Housing Units
(12/29/87)
Admission and Orientation Program (4/3/03)
Psychology Services Manual (8/13/93)
Use of Force and Application of Restraints
(11/30/05)
Patient Care (1/15/05)
Psychiatric Services (1/15/05)

c. Rules cited in this Program Statement are contained in
28 CFR 552.40 through 552.41.
5.

STANDARDS REFERENCED

a. American Correctional Association Standards for Adult
Correctional Institutions, 4th Edition: 4-4084,4-4084-1,44370M,4-4371M,and 4-4373M.
b. American Correctional Association Performance Based
Standards for Adult Local Detention Facilities, 4th Edition: 4ALDF-7B-08,4-ALDF-7B-10,4-ALDF-7B-10-1,4-ALDF-4C-29M,4-ALDF-4C30M,and 4-ALDF-4C-32M.
6.

INSTITUTION SUPPLEMENT.

See Section 7a.

7. POLICY. Each Bureau institution, other than Medical Referral
Centers (MRCs), will implement a suicide prevention program that
conforms to the procedures outlined in this policy. Each Bureau
medical center is to develop specific written procedures
consistent with the specialized nature of the institution and the
intent of this policy.
a. Medical Referral Centers. MRCs serve a unique
evaluation/treatment function addressing the needs of a wide
range of inmates, while meeting community standards of care.
Psychology Services is responsible for developing an Institution
Supplement that describes local procedures for managing the

P5324.08
4/5/2007
Page 3
Suicide Prevention Program’s components.
MRC psychologists are to document significant treatment
information in the Psychological Data System (PDS) so that the
information is readily available for post-discharge treatment.
b. Residential Reentry Center Contract Facilities. When
contracts for outside facilities (including Residential Reentry
Centers (RRCs)) are used, the Statement of Work will include a
suicide prevention plan or program that meets accepted Bureau
standards.
Community Corrections Managers (CCMs) will monitor contract
facilities regularly to determine their capability to manage atrisk populations effectively. The CCM will consult the Regional
Psychology Services Administrator if questions arise about the
adequacy of a contract facility’s Suicide Prevention Program or
about the need to transfer a suicidal inmate to a different
facility. The CCM will contact Central Office Psychology
Services when there is system-wide or interagency issues.
In the event of a suicide, all possible evidence and
documentation will be preserved to provide data and support for
subsequent investigators doing a psychological reconstruction.
Ordinarily, the Regional Director will authorize an after-action
review of a suicide at a RRC, to be conducted by the Regional
Psychology Administrator. The findings will be documented as a
Psychological Reconstruction Report as outlined in Attachment A.
c. Privately-Managed Contract Prisons. Private security
contract facilities maintain a suicide prevention and
intervention program in compliance with American Correctional
Association (ACA) standards. Ordinarily, the Assistant Director,
Correctional Programs Division, will authorize an after-action
review of a suicide at a contract private prison, to be conducted
under the direction of the Central Office Psychology Services
Administrator. The findings will be documented as a
Psychological Reconstruction Report as outlined in Attachment A.
8.

PROGRAM ADMINISTRATION.

a. Program Coordinator. Each institution must have a Program
Coordinator for the institution’s suicide prevention program.
The Program Coordinator shall be responsible for managing the
treatment of suicidal inmates and for ensuring that the
institution's suicide prevention program conforms to the
guidelines for training, identification, referral, assessment,
and intervention outlined in this policy.
Ordinarily, the Chief Psychologist will be the Program
Coordinator. The Program Coordinator’s responsibilities will not
be delegated to staff other than a doctoral-level psychologist.

P5324.08
4/5/2007
Page 4
The Program Coordinator, in conjunction with institution
executive staff, must ensure that adequate coverage is available
when he or she is absent from the institution for training,
annual leave, etc.
b. Training. While the initial period of incarceration is
often a critical time for detecting potential suicides, serious
suicidal crises may arise at any time. Line staff are often the
first to identify signs of potential suicidal behavior based on
their frequent interactions with inmates.
The Program Coordinator is responsible for ensuring that
appropriate training is available to staff. The Program
Coordinator will ensure that all staff will be trained
(ordinarily by psychology services personnel) to recognize signs
indicative of a potential suicide, the appropriate referral
process, and suicide prevention techniques.
Wardens will include discussions of suicide prevention at
department head meetings, staff recalls, etc., to remind staff of
the need to observe inmates constantly for signs of suicidal
behavior.
1) Training for All Staff. Suicide prevention training
will be included in the Introduction to Correctional Techniques
curriculum. Training in local suicide prevention procedures will
be provided during Institution Familiarization Training and
Annual Training (AT) at all institutions.
Training for staff will focus on:


identifying suicide risk factors;



typical inmate profiles of completed suicides;



recognition of potentially suicidal behavior;



appropriate information associated with
identifying and referring suicidal inmates;



responding to a suicide emergency (e.g., a suicide
in progress), including location and proper use of
suicide cut-down tool; and



name of Program Coordinator, location of suicide
watch room, etc.

2) Supplemental Speciality Training. The Program
Coordinator will offer supplemental training to staff having
frequent inmate contacts. Ordinarily, supplemental specialty
training for health services staff (i.e., Physician’s Assistants,
Nurse Practitioners, Emergency Medical Technicians, Registered

P5324.08
4/5/2007
Page 5
Nurses), lieutenants, and correctional counselors is offered
approximately six months after the conclusion of institution AT.
It is encouraged that this training be provided during regularly
scheduled meetings when possible.
3) Supplemental Training for Special Housing Unit (SHU)
Staff. Information about recognizing potentially suicidal
inmates and procedures to follow will be included in the SHU post
orders. Attachment B is an example of post orders for suicide
prevention in a SHU.
4) Emergency Response Training. At a minimum, the Captain
and Chief Psychologist will jointly conduct three mock suicide
emergencies yearly, one on each shift, approximately four months
apart. Complexes will complete the exercises separately at each
institution within the complex.


Within the calendar year, at least one of these
exercises will be conducted in the SHU during the
evening or morning watch. (Institutions that do
not have a SHU [e.g., Camps] are exempted from
this requirement, but are still required to
conduct three mock suicide emergencies yearly).



Confirmation of mock suicide emergency training
will occur in writing to the Associate Warden over
Psychology Services with a copy to the Suicide
Prevention Program Coordinator for placement in a
training documentation file. See sample
memorandum format in Attachment C.



This training is in addition to the supplemental
speciality training for lieutenants, health
services staff, and correctional counselors.

IDENTIFICATION OF AT-RISK INMATES.

9.

a. Medical Staff Screening. Medical staff are to screen a
newly admitted inmate for signs that the inmate is at risk for
suicide. Ordinarily, this screening is to take place within
twenty-four hours of the inmate’s admission to the institution.


b.

The Physician’s Assistant/Nurse Practitioner (PA/NP)
will refer suicidal or emotionally disturbed inmates on
an emergency basis to the Program Coordinator or
designee.

Psychological Intake.

1) Pre-Trial Detainees, Pre-Sentence Detainees, and
Holdovers in MCCs, MDCs, FDCs, FTCs, or Jails. Because of the
high rate of admissions and short length of stay in MCCs, MDCs,

P5324.08
4/5/2007
Page 6
FDCs, FTCs and Detention units, the comprehensive psychological
intake conducted by Psychology Services ordinarily will be
performed only on inmates who are suspected of being suicidal or
appear psychologically unstable (e.g., mental illness or
significant substance abuse withdrawal), or who request services
via the Psychology Services Inmate Questionnaire.
2) Newly Assigned or Writ-Return Inmates. For newly
assigned designated inmates or writ-return inmates, a
psychologist will conduct a comprehensive psychological intake
within 14 days of the inmate's admission to the institution.
3) Transferred Inmates. For transferred inmates, a
psychologist will conduct a comprehensive psychological intake
within 30 days of the inmate's admission to the institution if
the psychologist determines it is clinically warranted based upon
the PSIQ and other available inmate records.
c. Inmates in SHUs. Inmates in Administrative Detention or
Disciplinary Segregation status often may be at higher risk for
suicidal behavior. Inmates being transferred into the SHU will
be monitored for signs of potential suicide risk (e.g., crying,
emotionally distraught, threats of self-harm, or engaging in
misconduct to purposefully effect removal from the general
population). Inmates exhibiting such behavior will be referred
to the Shift Lieutenant.
1) Protective Custody (PC) Inmates. Inmates requesting
protective custody or demanding to be housed alone may actually
be contemplating suicide. When an inmate requests protective
custody or demands to be celled alone, Correctional Services
staff will immediately:


notify the Program Coordinator or designee in
Psychology Services during normal business hours, or



during non-routine working hours notify the on-call
psychologist.

The PC inmate should be screened for suicidal ideation within 72
hours of being placed into SHU. When clinically indicated by
this screening, a formal Suicide Risk Assessment will be
conducted.
The Program Coordinator will work closely with custody staff to
monitor each PC inmate’s mental status for behavior (e.g.,
hopelessness, anxiety, increasing agitation, depression,
psychoses) that suggests a need for an increased level of
services.
2) Inmates Requiring Special Precautions. The Program
Coordinator will provide SHU staff with a list (“hot list”) of

P5324.08
4/5/2007
Page 7
inmates with mental health conditions who may become dangerous,
self-destructive, or suicidal when placed into the SHU.


This list will be updated as needed and
distributed to Correctional Services, Health
Services, and Unit Team staff. This list will be
made available to all staff.



When an inmate on this “hot list” is placed into
the SHU, a Correctional Services Supervisor will
notify Psychology Services immediately.

3) SHU Custodial Issues.
A) Program Coordinator Involvement. At a minimum, the
Program Coordinator or designee will make weekly rounds of SHUs
and consult with staff in those areas concerning any inmates
needing special attention.
B) Review of Lieutenant’s Log. The Program Coordinator
will review the Lieutenant’s log each working day to determine if
an inmate with mental health problems has been placed in the SHU.
A psychologist will see the inmate as soon as possible to assess
the inmate’s mental status and alert SHU staff.
C) Health Services. Health Services policy contains
procedures to ensure inmates placed in SHU continue to received
needed medications.


Psychology Services will be notified whenever an
inmate refuses or misses his/her medication. If
the inmate has the potential to become violent,
self-destructive, or suicidal without the
medication, psychologists will notify SHU staff of
this.

D) Suicide Rescue Tool. Every SHU will be equipped with
a suicide rescue tool(s) that is sharp, stored in a secure
location, and readily available. All SHU staff will be trained
to use the tool and in the procedures for responding to a suicide
emergency.
E) Inmate Removal from the SHU. The Program Coordinator
will arrange to have an inmate exhibiting significant potential
for suicide removed from the SHU and placed on suicide watch.
Ordinarily, once the crisis is over, the inmate will be returned
to the SHU to satisfy any sanction that was imposed.
d. Staff Referral. Any staff may identify an inmate as
potentially suicidal at any time based upon the inmate’s observed
behavior.

P5324.08
4/5/2007
Page 8

P5324.08
4/5/2007
Page 9
STAFF MUST NEVER TAKE LIGHTLY ANY INMATE SUICIDE
THREATS OR ATTEMPTS OR ANY INFORMATION OR HINTS FROM
OTHER INMATES ABOUT AN INMATE BEING POTENTIALLY
SUICIDAL.
Any staff member who has reason to believe an inmate may be
suicidal should:


ordinarily maintain the inmate under direct, continuous
observation,



contact the Shift Lieutenant for assistance, and



during regular working hours, contact the Program
Coordinator or designee (i.e., any other available
psychologist).



During non-routine working hours, the Shift Lieutenant
will contact the on-call psychologist and continue
direct, continuous observation, or immediately place
the inmate on suicide watch.

In emergency situations, the Shift Lieutenant will immediately
place the inmate on suicide watch. It should be noted that in
emergency situations any staff member may place an inmate on
suicide watch. Special procedures may apply to MRCs where the
initiation of suicide watch may be limited to specific clinical
staff.
e. Inmate Referral. In addition to staff, inmates can play a
vital role in helping to prevent inmate suicides. To facilitate
this process each institution will encourage inmate referrals by:


including a statement in the institution inmate
handbook/orientation materials encouraging inmates to
notify staff of any behavior or situation that may
suggest an inmate is upset and potentially suicidal,



incorporating the topic of inmate referrals into the
Admissions and Orientation lesson plan for Psychology
Services,



placing posters in each housing unit addressing the
topic, and



ensuring that the information is made available to
inmates in multiple languages as appropriate,
particularly Spanish.

P5324.08
4/5/2007
Page 10
10. SUICIDE RISK ASSESSMENT OF IDENTIFIED INMATES. During
regular working hours inmates referred for assessment of suicide
potential will be seen on a priority basis. During non-regular
hours, the Program Coordinator or designee should consult with
institution staff and may choose to see the inmate immediately or
have the inmate placed on suicide watch. In either case, the
inmate will receive an individual assessment within 24 hours of
referral.
A Suicide Risk Assessment will be completed when:


staff refer an inmate to Psychology Services because
the inmate may be at risk for suicide (e.g., the inmate
refuses his or her property, talks about ending his or
her life),



an inmate’s written or verbal behavior is suggestive of
suicide,



an inmate exhibits behavior suggestive of self-harm, or



any other condition is present that would lead the
clinician to believe an assessment is warranted.

Ordinarily, the Suicide Risk Assessment will be completed in PDS
within 24 hours of the incidents outlined above. At a minimum,
the Suicide Risk Assessment will include:


reason for / source of referral,



risk factors assessed,



risk assessment findings,



diagnosis, and



follow-up recommendations.

When a staff member has made a referral based on observed
behavior, the psychologist who interviews the inmate will also
make every effort to interview the staff member who observed the
behavior. The staff member’s comments will be included in the
report/clinical notes.
11. INTERVENTION. Upon completion of the suicide risk
assessment, the Program Coordinator or designee will determine
the appropriate intervention that best meets the needs of the
inmate. Because deliberate self-injurious behavior does not
necessarily reflect suicidal intent, a variety of interventions
other than placing an inmate on suicide watch may be deemed
appropriate by the Program Coordinator, such as heightened staff
or inmate interaction, a room/cell change, greater observation,

P5324.08
4/5/2007
Page 11
placement in restraints, or referral for psychotropic medication.
In any case, the Program Coordinator or designee will assume
responsibility for the recommended intervention and clearly
document the rationale.
a. Non-suicidal Inmates. If the Program Coordinator
determines that the inmate does not appear imminently suicidal,
he/she shall document in writing the basis for this conclusion
and any treatment recommendations made. This documentation will
be placed in the inmate's medical, psychology, and central file.
b. Suicidal Inmates. If the Program Coordinator determines
the individual to have an imminent potential for suicide, the
inmate will be placed on suicide watch in the institution's
designated suicide prevention room. The actions and findings of
the Program Coordinator will be documented, with copies going to
the central file, medical record, psychology file, and the
Warden.
12.

SUICIDE WATCH.

a. Housing. Each institution must have one or more rooms
designated specifically for housing an inmate on suicide watch.
The designated room must allow staff to maintain adequate control
of the inmate without compromising the ability to observe and
protect the inmate.


The primary concern in designating a room for suicide watch
must be the ability to observe, protect, and maintain
adequate control of the inmate.



The room must permit easy access, privacy, and unobstructed
vision of the inmate at all times.



The suicide prevention room may not have fixtures or
architectural features that would easily allow self-injury.

Inmates on watch will be placed in the institution's designated
suicide prevention room, a non-administrative
detention/segregation cell ordinarily located in the health
services area. Despite the cell's location, the inmate will not
be admitted as an in-patient unless there are medical indications
that would necessitate immediate hospitalization.
Placement of a suicide watch room in a different area may be
warranted given the unique features of some institutions.


However, designating a room for suicide watch outside of the
Health Services area requires written approval of the
Regional Director. Such rooms must meet all of the
requirements identified above.

P5324.08
4/5/2007
Page 12


Administrative detention and disciplinary segregation cells
will not be designated or approved as suicide watch cells.



Under emergency conditions a suicidal inmate may be placed
temporarily on suicide watch in a cell other than the
institution’s designated watch room. The inmate must be
moved to a designated suicide watch room as soon as one
becomes available.

b. Conditions of Confinement. While on suicide watch, the
inmate's conditions of confinement will be the least restrictive
available to ensure control and safety.
The inmate on watch will ordinarily be seen by the Program
Coordinator on at least a daily basis. Unit staff will have
frequent contact with the inmate while he/she is on watch.
Ordinarily, the Program Coordinator or designee will interview or
monitor each inmate on suicide watch at least daily and record
clinical notes following each visit.
The Program Coordinator or designee will specify the type of
personal property, bedding, clothing, magazines, that may be
allowed.


If approved by the Warden, restraints may be applied if
necessary to obtain greater control, but their use must be
clearly documented and supported.



Any deviations from prescribed suicide watch conditions may
be made only with the Program Coordinator’s concurrence.



The Program Coordinator will develop local procedures to
ensure timely notification to the inmate’s Unit Manager when
a suicide watch is initiated and terminated. Correctional
Services staff, in consultation with the Program Coordinator
or designee, will be responsible for the inmate's daily
custodial care, cell, and routine activities.



Unit Management staff in consultation with the Program
Coordinator will continue to be responsive to routine needs
while the inmate is on suicide watch.

c.

Observation.

For all suicide watches:



Any visual observation techniques used to monitor the
suicide companion program will focus on the inmate
companion and/or the inmate on suicide watch only.



The observer and the suicidal inmate will not be in the
same room/cell and will have a locked door between
them.
The person performing the suicide watch must have a
means to summon help immediately (e.g., phone, radio)



P5324.08
4/5/2007
Page 13
if the inmate displays any suicidal or unusual
behavior.


The Program Coordinator will establish procedures for
documenting observations of the inmate’s behavior in a
Suicide Watch log book, which will be maintained as a
secure document. Staff and inmate observers will
document in separate log books. Post Orders will
provide direction to staff on requirements for
documentation.

1) Staff Observers. The suicide watch may be conducted
using staff observers. Staff assigned to a suicide watch must
have received training (Introduction to Correctional Techniques
or in AT) and must review and sign the Post Orders before
starting the watch. The Program Coordinator will review the Post
Orders annually to ensure their accuracy.
2) Inmate Observers. Only the Warden may authorize the use
of inmate observers (inmate companion program). The
authorization for the use of inmate companions is to be made by
the Warden on a case-by-case basis. If the Warden authorizes a
companion program, the Program Coordinator will be responsible
for the selection, training, assignment, and removal of
individual companions. Inmates selected as companions are
considered to be on an institution work assignment when they are
on their scheduled shift and shall receive performance pay for
time spent monitoring a potentially suicidal inmate.
d. Watch Termination and Post-Watch Report. Based upon
clinical findings, the Program Coordinator or designee will:
1) Remove the inmate from suicide watch when the inmate is
no longer at imminent risk for suicide, or
2) Arrange for the inmate’s transfer to a medical referral
center or contract health care facility.
Once an inmate has been placed on watch, the watch may not be
terminated, under any circumstance, without the Program
Coordinator or designee performing a face-to-face evaluation.
Only the Program Coordinator will have the authority to remove an
inmate from suicide watch. Generally, the post-watch report
should be completed in PDS prior to terminating the watch, or as
soon as possible following watch termination, to ensure
appropriate continuity of care. Copies of the report will be
forwarded to the central file, medical record, psychology file,
and the Warden. There should be a clear description of the
resolution of the crisis and guidelines for follow-up care.

P5324.08
4/5/2007
Page 14
At a minimum, the post-watch report will include:




13.

risk factors assessed,
changes in risk factors since the onset of watch,
reasons for removal from watch, and
follow-up recommendations.

INMATE OBSERVERS - INMATE COMPANION PROGRAM.

a. Selection of Inmate Observers. Because of the very
sensitive nature of such assignments, the selection of inmate
observers requires considerable care. To provide round-the-clock
observation of potentially suicidal inmates, a sufficient number
of observers should be trained, and alternate candidates should
be available.
Observers will be selected based upon their ability to perform
the specific task but also for their reputation within the
institution. In the Program Coordinator’s judgement, they must
be mature, reliable individuals who have credibility with both
staff and inmates. They must be able, in the Program
Coordinator’s judgement, to protect the suicidal inmate's privacy
from other inmates, while being accepted in the role by staff.
Finally, in the Program Coordinator’s judgement, they must be
able to perform their duties with minimal need for direct
supervision.
In addition, any inmate who is selected as a companion must not:


Be in pre-trial status or a contractual boarder;



Have been found to have committed a 100-level
prohibited act within the last three years; or



Be in FRP, GED, or Drug Ed Refuse status.

b. Inmate Observer Shifts. Observers ordinarily will work a
four-hour shift. Except under unusual circumstances, observers
will not work longer than one five-hour shift in any 24-hour
period. Inmate observers will receive performance pay for time
on watch.
c. Training Inmate Observers. Each observer will receive at
least four hours of initial training before being assigned to a
suicide watch observer shift. Each observer will also receive at
least four hours of training semiannually. Each training session
will review policy requirements and instruct the inmates on their
duties and responsibilities during a suicide watch, including:


the location of suicide watch areas;



summoning staff during all shifts;

P5324.08
4/5/2007
Page 15


recognizing behavioral signs of stress or agitation;
and



recording observations in the suicide watch log.

d. Meetings with Program Coordinator. Observers will meet at
least quarterly with the Program Coordinator or designee to
review procedures, discuss issues, and supplement training.
After inmates have served as observers, the Program Coordinator
or designee will debrief them, individually or in groups, to
discuss their experiences and make program changes, if necessary.
e. Records.
containing:

The Program Coordinator will maintain a file



An agreement of understanding and expectations signed
by each inmate observer;



Documentation of attendance and topics discussed at
training meetings;



Lists of inmates available to serve as observers, which
will be available to Correctional Services personnel
during non-regular working hours; and



Verification of pay for those who have performed
watches.

f. Supervision of Inmate Observer During a Suicide Watch.
Although observers will be selected on the basis of their
emotional stability, maturity, and responsibility, they still
require some level of staff supervision while performing a
suicide watch.


This supervision will be provided by staff who are in
the immediate area of the suicide watch room or who
have continuous video observation of the inmate
observer.



In all cases, when an inmate observer alerts staff to
an emergency situation, staff must immediately respond
to the suicide watch room and take necessary action to
prevent the inmate on watch from incurring debilitating
injury or death. In no case will an inmate observer be
assigned to a watch without adequate provisions for
staff supervision or without the ability to obtain
immediate staff assistance.
THE DECISION TO USE INMATE OBSERVERS MUST BE PREDICATED
ON THE FACT THAT IT TAKES ONLY THREE TO FOUR MINUTES
FOR MANY SUICIDE DEATHS TO OCCUR.

P5324.08
4/5/2007
Page 16


Supervision must consist of at least 60-minute checks
conducted in-person. Staff will initial the
chronological log upon conducting checks.

g. Removal. The Program Coordinator or designee may remove
any observer from the program at his/her discretion. Removal of
an inmate observer should be documented in the records kept by
the Program Coordinator.
14. TRANSFER OF INMATES TO OTHER INSTITUTIONS.
The Program
Coordinator will be responsible for making emergency referrals of
suicidal inmates to the appropriate medical center. No inmate
who is determined to be imminently suicidal will be transferred
to another institution, except to a medical center on an
emergency basis.
a. Medical Center Referral. Inmates who do not respond to
treatment interventions and remain imminently suicidal require
emergency hospitalization. Although a psychiatric referral may
be indicated at any time, ordinarily the inmate shall be referred
to a MRC after he or she has been on continuous watch for 72
hours. If the watch exceeds 72 continuous hours, the Program
Coordinator must:


Contact the Regional Psychology Administrator to
discuss the case and determine if an emergency transfer
is appropriate.



If the decision is not to transfer the inmate to a MRC,
the rationale for not initiating a request for
emergency transfer must be documented in the PDS.

b. Psychology Services at MRCs.
Psychology Services at each
MRC will provide an appropriate intervention program for inmates
who have been admitted for suicidal behavior. The program will
include:




assessment,
therapeutic interventions, and
discharge planning.

The discharge planning may include a request to designate an
institution for the inmate that can provide the custody and level
of psychological service needed to prevent re-hospitalization.
c. Consultations. As part of the referral consideration
process, it may be beneficial to consult with other mental health
resources, MRC staff, or the Regional Psychology Services
Administrator.


To ensure maximum communication and tracking of
suicidal inmates, the Program Coordinator will notify

P5324.08
4/5/2007
Page 17
his or her Regional Psychology Administrator when a
suicide watch is begun or terminated and when a suicide
watch exceeds 72 hours.


The Program Coordinator or designee will document the
referral considerations and all actions taken in the
inmate's PDS record.

d. SENTRY “Psych Alert” Assignments. It is critically
important that other institutions are notified when they are to
receive inmates with recent suicidal indications and are at risk
for self-harm.


The Program Coordinator must ensure that a suicidal
inmate being transferred to a MRC is given the SENTRY
“Psych Alert” assignment to signal all staff that
serious psychological management problems and
“continuity of care” issues are present.

15. ANALYSIS OF SUICIDES. If an inmate suicide does occur, the
Program Coordinator will immediately notify the Regional
Administrator, Psychology Services.
The suicide scene will be treated in a manner consistent with an
inmate death investigation. All measures necessary to preserve
and document the evidence needed to support subsequent
investigations will be maintained or otherwise recorded
adequately.


In the event of a suicide, institution staff, particularly
Correctional Services staff, and other law enforcement
personnel, will handle the site with the same level of
protection as any crime scene in which a death has occurred.



All possible evidence and documentation will be preserved to
provide data and support for subsequent investigators doing
a psychological reconstruction.

Ordinarily, the Regional Director will authorize an after-action
review of the suicide to be completed by a psychologist from
another institution or administrative office. Psychologists who
have previously been involved in treatment of the inmate or in
peer consultation in the case shall not participate in the
suicide reconstruction. The report will address all the areas
listed in the "Guide for the Psychological Reconstruction of an
Inmate Suicide" (Attachment A).
The Regional Psychology Administrator will also review the
Mortality Review Report prepared by Health Services for
additional information and to explain any discrepancies with the
Psychological Reconstruction Report.

P5324.08
4/5/2007
Page 18
a. Central Office Review. The Regional Director will forward
copies of the Psychological Reconstruction Report to:




the Assistant Director, Correctional Programs Division;
the Assistant Director, Health Services Division; and
the Senior Deputy Assistant Director, Program Review
Division.

b. Special Review Committee. The PRD Senior Deputy Assistant
Director will submit the report to the Special Review Committee.
The Special Review Committee will review the report and assess
whether recommendations for corrective action will be addressed
at the national or local institution level.


The PRD Senior Deputy Assistant Director will be
responsible for tracking corrective actions and
verifying the corrective action is accomplished.

16. CODE OF FEDERAL REGULATIONS. Federal Regulations appear in
bracketed bold text, as reproduced from volume 28 of the Code of
Federal Regulations, Chapter 5. The federal regulations that
bind Bureau staff to specific program practices are primarily
intended to describe Bureau programs and inmate rights,
privileges, or responsibilities to inmates and members of the
public.
[§ 552.40 Purpose and scope.
The Bureau of Prisons (Bureau) operates a suicide prevention
program to assist staff in identifying and managing potentially
suicidal inmates. When staff identify an inmate as being at risk
for suicide, staff will place the inmate on suicide watch. Based
upon clinical findings, staff will either terminate the suicide
watch when the inmate is no longer at imminent risk for suicide
or arrange for the inmate’s transfer to a medical referral center
or contract health care facility.
§ 552.41 Program procedures.
(a) Program Coordinator. Each institution must have a
Program Coordinator for the institution’s suicide prevention
program.
(b) Training. The Program Coordinator is responsible for
ensuring that appropriate training is available to staff and to
inmates selected as inmate observers.
(c) Identification of at risk inmates.
(1) Medical staff are to screen a newly admitted inmate for
signs that the inmate is at risk for suicide. Ordinarily, this
screening is to take place within twenty-four hours of the
inmate’s admission to the institution.

P5324.08
4/5/2007
Page 19
(2) Staff (whether medical or non-medical) may make an
identification at any time based upon the inmate’s observed
behavior.
(d) Referral. Staff who identify an inmate to be at risk
for suicide will have the inmate placed on suicide watch.
(e) Assessment. A psychologist will clinically assess each
inmate placed on suicide watch.
(f) Intervention. Upon completion of the clinical
assessment, the Program Coordinator or designee will determine
the appropriate intervention that best meets the needs of the
inmate.
§ 552.42 Suicide watch conditions.
(a) Housing. Each institution must have one or more rooms
designated specifically for housing an inmate on suicide watch.
The designated room must allow staff to maintain adequate control
of the inmate without compromising the ability to observe and
protect the inmate.
(b) Observation.
(1) Staff or trained inmate observers operating in scheduled
shifts are responsible for keeping the inmate under constant
observation.
(2) Only the Warden may authorize the use of inmate
observers.
(3) Inmate observers are considered to be on an institution
work assignment when they are on their scheduled shift.
(c) Suicide watch log. Observers are to document
significant observed behavior in a log book.
(d) Termination. Based upon clinical findings, the Program
Coordinator or designee will:
(1) Remove the inmate from suicide watch when the inmate is
no longer at imminent risk for suicide, or
(2) Arrange for the inmate’s transfer to a medical referral
center or contract health care facility.]

/s/
Harley G. Lappin
Director

P5324.08
4/5/2007
Attachment A, Page 1
GUIDE FOR THE PSYCHOLOGICAL
RECONSTRUCTION OF AN INMATE SUICIDE
Name:

Prepared by:

Reg. No:
Date of Birth:
I.

Date:
Date of Death:

Background Information
Education
Marital/Family Status
Religious Preference/Involvement
Race/Ethnic Background
Offense
Sentence/Time Served
Occupational/Military History
Release Plans

II.

Health Care and Personality Description
Physical Status-Functioning
Previous/Current
Social Status-Functioning
Previous/Current
Psychological Status-Functioning
Previous/Current
Suicidal History
Medication History
Mental Health History
Diagnosis/Treatment
Abuse History
Drug/Alcohol
Assaultive History
Institutional Infractions

III. Antecedent Circumstances
Identifiable Stressors
Staff Opinions
Inmate Opinions
Last Person to Have Contact
Last Staff Contact

P5324.08
4/5/2007
Attachment A, Page 2
IV. Full Description of Suicide Act and Scene (to include
diagrams were appropriate)
Date/Time of incident
Location
Method
Predictors of Suicidal Actions
Suicide Note
Other Relevant Information
V.

Conclusions/Recommendations

VI.

List of Documents Examined

VII. List of Staff and Inmates Interviewed

P5324.08
4/5/2007
Attachment B, Page 1
“SAMPLE”
SUICIDE PREVENTION INFORMATION
SPECIAL HOUSING UNIT ADDENDUM TO POST ORDERS
BOP HIGH RISK GROUPS


New Inmates - The first few hours and days after admission
can be critical. Newly incarcerated inmates may experience
feelings such as shame, guilt, fear, sadness, anger,
agitation, depression, relationship problems, legal
concerns, hopelessness, and helplessness, which can
contribute to increased suicide risk.



Protective Custody - Inmates who volunteer to enter
protective custody are at high risk for suicide, especially
during the first 72 hours in SHU. These inmates should be
referred to psychology services immediately.



Long-term Protective Custody Inmates - These inmates are
particularly vulnerable to depression that can lead to a
suicide attempt, and should be monitored closely while they
are in SHU.



Inmates Taking Medication for Mental Health Reasons - These
inmates are vulnerable to developing suicidal thoughts and
attempting suicide by overdosing on their medication.
Inmates on medication should be monitored to make sure they
are not hoarding medication. Any signs of distress,
deterioration in hygiene, or sudden changes in behavior
should be reported to psychology.

FACTORS THAT CAN INCREASE THE PROBABILITY THAT AN INMATE
MAY BECOME SUICIDAL:


Mental Health Factors
History of mental illness
1.
Is the inmate depressed, actively psychotic?
2.
Has the inmate been compliant with psychotropic
medication?
3.
Have there been changes in eating, sleeping, hygiene,
weight, recreation, activity level?
Prior suicide attempt
1.
How lethal was the attempt?
2.
How many attempts have been made?

P5324.08
4/5/2007
Attachment B, Page 2
Inmate’s current mood, affect, and behavior
1.
Is the inmate emotionally upset, angry, easily
agitated?
2.
Are the inmate’s thoughts clear and goal directed (vs.
delusional or psychotic in nature)?
3.
Is the inmate depressed, has there been a recent loss?
4.
Has hopelessness persisted even after the
depression has lifted?
5.
Has the inmate given away property, revised a will,
requested a phone call to say his goodbyes?


Medical Condition(s)/Chronic Pain
1.
Does the inmate have a chronic life threatening medical
illness?
2.
Has the inmate’s overall health diminished recently?
3.
Is the inmate experiencing pain or other negative
symptoms?



Relationship Difficulties
1.
Has the inmate received a Dear John letter?
2.
Have communications and or visits decreased?
3.
Has there been a change in the relationship?



Situational Factors
1.
Legal issues - pending indictment; loss of appeal to
reduce sentence.
2.
Difficulties with staff or other inmates.
3.
Gambling debts, drugs.
4.
Ending of a close relationship with another inmate.
5.
Possible victim of a sexual assault.

REPORTING AND DOCUMENTING INMATE BEHAVIOR


Report Your Concerns - Any inmate behavior(s) that is
questionable and may reflect a change in mental health
status should be reported to the Shift Lieutenant
immediately.



During non-working hours - Inform the Shift Lieutenant of
any questionable inmate behavior. He/she will determine if
the on-call psychologist needs to be contacted.



Segregation Log Book - Any changes in inmate behaviors
should be noted in the log book. A detailed note regarding
the observed behavior is advisable. Documenting in the log
book serves two purposes. First, the entry serves as a
means of communication for other staff members. Second, it
provides an accurate account of activity during your shift.
Documentation should be neat, legible, and professional.

P5324.08
4/5/2007
Attachment B, Page 3
RESPONDING TO A SUICIDE EMERGENCY


A Segregation Officer observing an inmate in the act of
committing suicide, causing other self-injurious behavior,
or who appears to have committed suicide will call for backup before entering the cell. The officer will notify the
Control Center and the Lieutenant’s Office by radio of the
situation and request immediate back-up. BACK-UP MUST BE
PRESENT IN ORDER TO ENTER A CELL.



The “cut-down” tool is located in the storage closet on a
shadow board. It is the #1 officer’s responsibility to
locate this item at the start of the shift. This tool is
only authorized to be used in emergency situations.
Miscellaneous use of this tool is not permitted and will
result in dulling the blade of the tool.



In the event an inmate commits suicide, the scene of the
suicide will be treated in a manner consistent with the
investigation of an inmate death. All measures necessary to
preserve and document the evidence needed to support
subsequent investigations will be maintained or otherwise
adequately recorded.

P5324.08
4/5/2007
Attachment C, Page 1
“SAMPLE”
MEMORANDUM DOCUMENTING MOCK SUICIDE EMERGENCY TRAINING
DATE:

4/5/2007

TO:

Name, Associate Warden

FROM:

Name, Operations Lieutenant

Subject:

Mock Suicide Emergency Training

This memorandum documents a mock suicide emergency training
exercise. This training exercise occurred in the Special Housing
Unit on Morning Watch on today’s date at 5:30 a.m.
Staff present were:
Name, Psychologist
Name, Operations Lieutenant
Name, Correctional Officer
Name, Correctional Officer
Name, Correctional Officer
The mock suicide emergency involved a hanging in a SHU cell.
Staff responded quickly in notifying the Operations Lieutenant
and Control. The Cut Down tool, AED, appropriate keys to allow
access to the cell, and sufficient staff to open the cell door
were assembled quickly (within XX minutes).
Staff discussed the exercise and response for training purposes.
(IN CASES WHERE RECOMMENDATIONS ARE MADE, TEXT CAN BE ADDED TO
DESCRIBE THE RECOMMENDATION AND CORRECTIVE ACTION TAKEN, e.g.)
Staff suggested the key to the security cage housing the Cut Down
tool be placed on the Operations Lieutenant’s and Compound
Officer’s key rings. A security work order has been initiated to
do this.
cc:

Psychology Services, Suicide Prevention Training File

